Citation Nr: 1645581	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-03 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for residuals of a fracture to the right tibia and fibula.  

2.  Entitlement to a disability evaluation in excess of 10 percent for a right knee disability.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left wrist disability.  

6.  Entitlement to service connection for a left knee disability. 

7.  Entitlement to service connection for a bilateral hand disability.  

8.  Entitlement to service connection for a neck disability.  

9.  Entitlement to service connection for a seizure disability.  

10.  Entitlement to service connection for a neuropsychiatric disability, to include as manifesting as a cognitive disorder with anxiety.  

11.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  

12.  Whether the Veteran is competent for VA purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1971 to May 1972 and from July 1980 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is required and the matter is 
REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran from 2011 to 2015, to include those at the Puget Sound VAMC or any of its satellite treatment facilities.  

If no records are available after an exhaustive search, so annotate the record.  

IN ADDTION TO PLACING LOCATED RECORDS IN THE CLAIMS FOLDER, forward copies to the Veteran pursuant to his 2014 Freedom of Information Act (FOIA) request.  

2.  Schedule the Veteran for VA orthopedic, neurological, psychiatric, and audiological examinations.  The appropriate examiners must address the following:  

a)  What is the nature and etiology of any current cognitive disability?  

*The Veteran's fall in 1981 should be specifically addressed, as should the documented post-service fall in 2000/2001.  If any part of current cognitive/neuropsychiatric disablement had causal origins in service, such a fact should be expressly stated.  Further, symptoms of anxiety noted in the service treatment records should be discussed, and the examiner must also note post-service references, dating to approximately 2000, where the Veteran was found to experience depressive symptoms as due to problems with his service-connected right lower extremity disabilities.  

To the extent that any medication or treatment for service-connected disabilities (which includes narcotic medication) plays a role in the onset of cognitive/neuropsychiatric disablement, such a fact should be specifically stated.  

b)  What is the nature and etiology of any claimed seizure disorder?

*If a disability is present, or has been present at any time since the filing of the claim (private records document some resolution of claimed seizure symptoms), the examiner should opine as to what extent, if any, such a condition had origins in service, to include as a result of the documented 1981 fall.  

The 2000/2001 head injury should be noted; however, even if only partially, if an in-service event played a role in the onset of a neurological seizure disorder (either in current or residual form), such a fact must be expressly noted.  To the extent that any medication or treatment for service-connected disabilities (which includes narcotic medication) plays a role in the onset of seizures, such a fact should be specifically stated.  

c)  Does the Veteran currently experience a hearing loss disability within the meaning of VA regulations?  If so, what is the etiology of such a disorder?

*Should a disability within the meaning of 38 C.F.R. § 3.385 be present, the examiner should note as to if the etiology is related to any event or incident of active service.  Specifically, any trauma to the ear or supporting structures as a result of a 1981 fall should be discussed, as should any treatment/medication for service-connected disabilities.  The post-service injury to the head in 2000/2001 should be noted; however, if any resultant audiological impairment is associated with in-service factors, even in part, such a fact should be expressly stated.  Should an otolaryngology (ENT) opinion be needed, such a consultation should be sought.  

d)  Does the Veteran currently experience chronic disabilities in the neck, bilateral hands, left leg, back, and wrist?  If so, what is the etiology of these conditions?  

*Specific references to degenerative changes in the neck and back, and symptoms of left lower extremity pain referenced in VA clinical settings, should be addressed.  Additionally, all lay complaints of orthopedic problems should be noted, and the examiner must expressly note as if any part of such disability, regardless of post-service influences (whether in 2001/2001 as a consequence of a fall or any other factor), is causally related to any incident or event of active service, to include the 1981 fall documented in the service treatment records.  

*The examiner should address as to if neck, back, and left knee/lower extremities disabilities, if present, were, if not directly caused by any incident of active service (to include the 1981 fall), caused or aggravated beyond the natural course of the disease process by the service-connected right knee and leg disabilities (to include treatment for same).  

e)  All examiners must comment as to if the Veteran's claimed disabilities, if deemed to be likely related to active service or as secondary to service-connected disabilities, either acting alone or in combination with other factors, cause the Veteran to be unable to engage in any type of substantially gainful employment.  The effect of narcotic medication to treat the currently service-connected orthopedic disabilities should be expressly discussed, as should any treatment for a condition which is determined to be related to service or to another service-connected disability.  

THE EXAMINERS MUST PROVIDE EXPLANATIONS FOR THEIR CONCLUSIONS AND MUST NOTE THAT THE CLAIMS FILE, TO INCLUDE EVIDENCE ADDED SUBSEQUENT TO THIS REMAND ORDER, WAS REVIEWED IN ITS ENTIREITY.  THE EXAMINERS ARE REMINDED THAT THE MERE LACK OF DOCUMENTATION OF TREATMENT IN THE SERVICE TREATMENT RECORDS IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL RATIONALE.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should they not be granted in full, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




